Citation Nr: 1714497	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was certified to the Board in November 2012, and the most recent Supplemental Statement of the Case (SSOC) was issued in November 2012.  Since that time, additional evidence has been submitted by the Veteran and obtained by VA.  The Veteran has not waived AOJ consideration of this evidence an d new SSOC has not been issued by the AOJ.  38 C.F.R. § 19.31 (2016).  However, a remand for issuance of an SSOC is not necessary in this case because the Veteran's claim for a TDIU is being granted effective August 23, 2016, which is the date that he no longer had substantially gainful employment.  Prior to that time, the record shows that he was gainfully employed, and the evidence added to the record since the November 2012 SSOC is not pertinent to his employment status.  Therefore, the Veteran is not prejudiced by the Board's decision without a waiver or issuance of another SSOC.  38 C.F.R. § 20.1304(c) (2016).  

This case was previously before the Board in September 2014 but was referred to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT
  
1.  Prior to August 23, 2016, the competent evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment, commensurate with his education and employment background.

2.  As of August 23, 2016,  the scheduler criteria for TDIU are met and the competent medical evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to August 23, 2016, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2016).

2.  As of August 23, 2016, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the June 2011 and December 2016 VA examinations are adequate for the purposes of determining TDIU, as the examinations involved a personnel examination of the Veteran, a review of all available records, and adequate discussions of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In September 2014, the Board remanded this case so that he could be afforded a hearing before a member of the Board.  In December 2014, the AOJ notified the Veteran that his hearing was scheduled to take place in January 2015.  In January 2015, the Veteran withdrew his request for a hearing.  The AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2) (2015).  

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As of July 2009, the Veteran is service-connected for major depressive disorder evaluated as 70 percent disabling, lumbar spine strain evaluated as 10 percent disabling, right knee patellofemoral syndrome evaluated as 10 percent disabling, left knee patellofemoral syndrome evaluated at 10 percent disabling, and plantar fasciitis evaluated as noncompensable.  His overall disability evaluation is 80 percent.  The Veteran an is eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16 (a).

Entitlement to TDIU prior to August 23, 2016

Based upon the probative evidence of record, the Veteran is not entitled to a TDIU prior to August 23, 2016.  

A request for employment information completed and submitted on the Veteran's behalf demonstrates the Veteran was employed full-time in the field of medical support administration from February 2012 until August 2016.  

Prior to gaining fulltime employment in February 2012, the Veteran underwent mental and physical VA examinations in June 2011 to determine his ability to obtain employment.  In June 2011, after a mental examination, the VA examiner concluded the Veteran was capable of employment in a loosely supervised setting with minimal public interaction.  Further, after a physical evaluation, the VA examiner determined the Veteran could secure and maintain fulltime employment that did not require lifting over 35 pounds, walking more than 10 minutes, standing longer than 15 minutes, or driving over 30 minutes. 

As stated above, the Veteran is only eligible for entitlement to TDIU "when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Based upon the probative evidence of record, the Veteran's entitlement to a TDIU prior to August 23, 2016 is denied.  Although his service-connected disabilities had an impact on his work, he remained substantially gainfully employed. 

Entitlement to TDIU as of August 23, 2016

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in particular his major depressive disorder, render him unable to secure and follow a substantially gainful occupation as of August 23, 2016.  The Veteran was service-connected for major depressive disorder in November 2006.  Since 2011, the Veteran has continuously sought mental health treatment and received medication in an effort to manage his disability.  The Veteran's most recent employment was terminated on August 22, 2016.  The Veteran reported that irritability and dysphoria, as well as a tendency to have difficulty trusting others, impacted his work relationships.

Significantly, the Veteran underwent a VA examination in December 2016 concerning his entitlement to a TDIU.  The VA examiner concluded the Veteran suffered occupational and social impairment with deficiencies in the areas of work, family relations, and judgment.  The examiner further opined:

Since his last evaluation the veteran's symptoms appear to have worsened somewhat.  The veteran is markedly isolated and dysphoric.  Treatment appears to have been of little benefit to the veteran.  

[T]he veteran likely does not maintain the cognitive, emotional, and behavioral capacity to engage in simple tasks in a loosely supervised environment, as his behavioral health symptoms are likely to interfere with performance of these tasks on a frequent basis.  The veteran is likely to be anxious, agitated, and easily distracted in a work environment.  He is likely to need breaks to manage the irritability, dysphoria, frustration, anxiety, panic attacks, and other major depressive disorder-related symptoms that are likely to occur in a work-like setting. In a fast paced or high stimulus environment these problems are likely to manifest with greater frequency and intensity.  It is likely that he will experience frequent problems and require frequent time away from work due to his service connected behavioral health symptoms.

There have been no remissions in the past year.  The prognosis for improvement is estimated to be poor with treatment, as the veteran has been very engaged in significant treatment with little appreciable benefit and he appears to have significant difficulty developing effective relationships with providers.
In addition to the VA examination, the Veteran submitted evidence from his most recent employer stating that the Veteran had ended his employment on August 22, 2016, due to increased work related stressors.  The evidence also details that the Veteran missed 223 hours of work due to his disability in the 12 months prior to his last date of employment.  Finally, the Veteran has also submitted evidence of hospitalizations for his major depressive disorder in 2011 and 2012. 

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine  established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Based on the December 2016 VA examination, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU.  His last day of substantially gainful employment was August 22, 2016.  As of August 23, 2016, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from performing the physical and mental requirements of employment.


ORDER

Entitlement to a TDIU prior to August 23, 2016 is denied.  

Entitlement to a TDIU is granted as of August 23, 2016, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


